John Hancock Financial Services U.S. Wealth Management Congress Street Boston, MA 02210 663-2261 Fax: (617) 663-2196 E-Mail: csechler@jhancock.com Name: Christopher L. Sechler Title: Assistant Vice President and Senior Counsel September 1, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: John Hancock Funds II (the “Trust”), on behalf of: John Hancock Alternative Asset Allocation Fund, John Hancock Currency Strategies Fund, John Hancock Emerging Markets Fund, John Hancock Floating Rate Income Fund, John Hancock Lifestyle Aggressive Portfolio, John Hancock Lifestyle Balanced Portfolio, John Hancock Lifestyle Conservative Portfolio, John Hancock Lifestyle Growth Portfolio, John Hancock Lifestyle Moderate Portfolio, John Hancock Natural Resources Fund, John Hancock Strategic Income Opportunities Fund, and John Hancock Technical Opportunities Fund (collectively, the “Funds”) File Nos. 333-126293; 811-21779 CERTIFICATION UNDER RULE 497(j) Ladies and Gentlemen: Pursuant to paragraph (j) of
